Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of Golden Star Resource Corp. (the "Company") on Form 10-K for theyear ended June 30, 2010 as filed with the Securities and Exchange Commission on the date here of (the "report"), I, Steven Bergstrom , Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 28th day ofSeptember, 2010. /s/ STEVEN BERGSTROM Steven Bergstrom Chief Executive Officer
